Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL UNITED STATES OMB Number: 3235-0288 SECURITIES AND EXCHANGE COMMISSION Expires: January 31, 2005 Estimated average burden Washington, D.C. 20549 hours per response.438.00 FORM 20-F [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2005 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number TransAKT Ltd. (Exact name of Registrant as specified in its charter) (Translation of Registrants name into English) Alberta, Canada (Jurisdiction of incorporation or organization) Suite 260, 1414  8 th Street S.W., Calgary, Alberta, Canada, T2R 1J6 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered None Not applicable Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuers capital or common stock as of the close period covered by the annual report. On December 31, 2005 there were a total of 52,255,239 common shares issued and outstanding. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X]Yes [ ] No Indicate by check mark which financial statement item the registrant has elected to follow. [ ] Item 17 [X ] Item 18 (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ]Yes [ ] No TABLE OF CONTENTS PART I 1 Item 1. Identity of Directors, Senior Management and Advisors 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 1 Item 4. Information on the Company 7 Item 5. Operating and Financial Review and Prospects 10 Item 6. Directors, Senior Management and Employees 14 Item 7. Major Shareholders and Related Party Transactions 18 Item 8. Financial Information 19 Item 9. The Offering and Listing 19 Item 10. Additional Information 20 Item 11. Quantitative and Qualitative Disclosures About Market Risk 25 Item 12. Description of Securities Other than Equity Securities 25 PART II 26 Item 13. Defaults, Dividend Arrearages and Delinquencies 26 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 26 Item 15. Controls and Procedures 26 Item 16. Code of Ethics 26 PART III 27 Item 17. Financial Statements 27 Item 18. Financial Statements 27 Item 19. Exhibits 28 PART I Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS DIRECTORS AND SENIOR MANAGEMENT Not applicable for Form 20-F filed as an Annual Report. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable for Form 20-F filed as an Annual Report. ITEM 3. KEY INFORMATION 3.A. SELECTED FINANCIAL DATA  The tables below present selected financial information. Our financial statements are stated in Canadian Dollars and are prepared in accordance with Canadian Generally Accepted Accounting Principles (GAAP). Table 1 presents selected financial information under Canadian GAAP and Table 2 presents the same information assuming we had reported under US GAAP. These tables should be read in conjunction with the financial statements and notes thereto and Management Discussion and Analysis included elsewhere in this Registration Statement. All dollar amounts in this report are expressed in Canadian dollars unless otherwise stated. Table No. 1 Selected Financial Data CDN GAAP (CDN $) For the fiscal year ending December 31 2001 2002 2003 2004 2005 Operating Revenues Nil 6,309 145,091 337,697 144,321 Income (loss) from Operations (1,258,495) (1,332,899) (716,138) (2,387,801) (6,106,773) Net Income (loss) (1,323,661) (1,331,445) (699,689) (2,454,845) (6,148,471) Net Loss per share (0.02) (0.06) (0.03) (0.08) (0.13) Diluted Net Loss per share - Dividends per share Nil Nil Nil Nil Nil Weighted Ave Shares Outstanding 24,195,893 24,195,893 26,340,942 32,620,432 48,537,587 Working Capital (404,532) 125,372 (76,673) 383,162 (544,997) Long Terms Debt Nil 394,400 Nil Nil Nil Shareholders Equity (Deficit) (127,110) 296,194 370,709 5,922,872 406,769 Capital Stock 19,964,412 25,340,912 28,015,453 47,986,239 52,255,239 Total Assets 615,262 1,122,068 871,234 6,411,046 1,140,611 1 Table No. 2 Selected Financial Data US GAAP (CDN $) For the fiscal year ending December 31 Operating Revenues Nil Income (loss) from Operations Net Income (loss) Net Loss per share Diluted Net Loss per share - Dividends per share Nil Nil Nil Nil Nil Weighted Ave Shares Outstanding Working Capital Long Terms Debt Nil - Nil Nil Shareholders Equity (Deficit) Capital Stock Total Assets The Annual Report contains financial statements that were prepared in Canadian Dollars with conversions of certain amounts United States dollars converted into Canadian dollars based upon the exchange rate in effect at the end of the calendar year to which the amount relates, or the exchange rate on the date specified. These translations should not be construed as representations that the Canadian dollar amounts actually represent such United States dollar amounts or that Canadian dollars could be converted into United States dollars at the rate indicated. The first table below sets forth the rate of exchange for the Canadian Dollar at the end of each of the five most recent fiscal years ended December 31, the average rates for each year, and the range of high and low rates for each year. The second table below sets forth the high and low exchange rates for each month during the previous six months. For purposes of these tables, the rate of exchange means the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York. The table sets forth the number of Canadian Dollars required under that formula to buy one US Dollar. The average rate means the average of the exchange rates on the last day of each month during the year. U.S. Dollar/Canadian Dollar Currency Exchange Table U.S. Dollar/Canadian Dollar Average High Low Close Fiscal Year Ended 12/31/05 Fiscal Year Ended 12/31/04 Fiscal Year Ended 12/31/03 Fiscal Year Ended 12/31/02 Fiscal Year Ended 12/31/01 The current rate of exchange was 1.1197 on August 9, 2006 Table U.S. Dollar/Canadian Dollar 02/06 03/06 04/06 05/06 06/06 07/06 High 1.1132 Low 1.1055 * On May 22, 2006, the Federal Reserve stopped carrying historical data therefore the May, June and July data is from the Bank of Canada . 2 3.B. CAPITALIZATION AND INDEBTEDNESS Not applicable for Form 20-F filed as an Annual Report 3.C. REASONS FOR THE OFFER AND USE OF PROCEEDS Not applicable for Form 20-F filed as an Annual Report RISK FACTORS INVESTMENT IN THE COMMON SHARES OFFERED HEREBY IS HIGHLY SPECULATIVE. A PROSPECTIVE INVESTOR SHOULD CAREFULLY CONSIDER THE FOLLOWING FACTORS: Risks Relating to Our Stock We Have a History Of Net Losses Which May Affect Our Ability to Continue Operations We sustained net losses for each of the fiscal years ended December 31, 2005, 2004 and 2003 of respectively $6,148,471, $2,454,845, and $699,689. We also anticipate sustaining a loss from operations for the fiscal year ended December 31, 2006. If we are unable to achieve profitability or to raise sufficient capital to carry out our business plan, we may not be able to continue operations. We Have a Limited Operating History and Are Still Proving the Viability of Our Products and Business Model Since inception, we were primarily focused on research and development. In April of this 2003 our products became commercial and as we are still adding to our product line and in the process of proving the viability of our products and business model. If we are unable to prove our business model or the viability of our products, we may not be able to sustain operations and our ability to raise additional funding may be jeopardized. Our Competition Has Greater Resources Than We Do and Can Respond More Quickly To Changes in the Industry Communications-based businesses are intensely competitive and involve a high degree of risk. Public acceptance of business transacted by us may never reach the magnitude required to be commercially profitable. Many of our existing competitors, as well as a number of potential new competitors, have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources than us. These factors may allow them to respond more quickly than us to new or emerging technologies and changes in customer requirements. It may also allow them to devote greater resources than we can to the development, promotion and sale of their products and services. Such competitors may also engage in more extensive research and development, undertake more far-reaching marketing campaigns, adopt more aggressive pricing policies and make more attractive offers to existing and potential employees, strategic partners, advertisers and Internet publishers. In addition, current and potential competitors have established or may establish cooperative relationships among themselves or with third parties to increase the ability of their products or services. Volatility of World Economic Factors Can Affect Our Ability to Raise Capital and Product Costs Our revenues, profitability and future growth and the carrying value of assets are substantially dependent on prevailing world economic conditions and fluctuations in influencing factors such as exchange rates, rates of inflation, governmental stability and natural disasters. Our ability to borrow and to obtain additional capital on attractive terms is also substantially dependent upon these factors. The negative impact of these factors on sales orders originating from an affected country would have an adverse effect on our borrowing capacity, revenues, profitability and cash flows from operations. For example, unfavorable changes in exchange rates can increase the cost of our products and reduce revenues resulting in reduced profitability. In the event that our profitability is reduced and we are unable to maintain our profit margins, it may be difficult to raise capital and reduce our borrowing ability. In addition, as has been recently experienced, general downturns in the technology sector worldwide have made fundraising difficult. Since the marketing of our products will require us to raise capital this may have an adverse affect on our ability to continue operations and to effectively market our products. 3 We are Dependent on Key Personnel Who Have Extensive Knowledge With Respect to Our Product and Business. We are heavily dependent upon the expertise of the Management and certain other key officers and directors who have extensive knowledge about our products and the operations of our company, and the loss of one or more of these individuals could have a material adverse effect. We do not maintain key-person insurance policies on any of its executive officers. Since we are a technology based company, our future success also depends on our ability to continue to attract, retain and motivate highly skilled employees in the payments and communications industry. Competition for employees in our industry is intense. We may be unable to retain its key employees or attract, assimilate or retain other highly qualified employees in the future. Patents and Intellectual Property Laws May Not Stop Other Companies Form Reverse Engineering or Copying Our Products and Business Model Our success and our ability to compete is substantially dependent on our internally developed technologies which we are currently in the process of trying to protect through a combination of patent, copyright, trade secret and trademark law. Our intellectual property applications may not be approved. Even if they are approved, such patents, trademarks or other intellectual property registrations may be successfully challenged by others or invalidated. We enter into confidentiality or license agreements with our employees, consultants and corporate partners, and generally control access to and distribution of our technologies, documentation and other proprietary information. Despite efforts by us to protect our proprietary rights from unauthorized use or disclosure, parties may attempt to disclose, obtain or use its solutions or technologies. Steps we have taken or will be taking to prevent misappropriation of our solutions or technologies may not be effective, particularly in foreign countries where laws or law enforcement practices may not protect proprietary rights as fully as in the United States or Canada. The trademark, copyright and trade secret positions of the point of sale businesses, are uncertain and involve complex and evolving legal and factual questions. Our competitors, many of which have substantial resources, may seek to apply for and obtain trademarks, trade names and Internet domain names that will prevent, limit or interfere with our technology. Litigation or regulatory proceedings, which could result in substantial cost and uncertainty to us, may also be necessary to enforce our intellectual property rights or to determine the scope and validity of other parties' proprietary rights. We may not have the financial resources to defend our trademarks, copyrights and domain names from infringement or claims of invalidity. We currently have not been granted any patents on any internally developed technology and no third party has attempted to challenge or invalidate our intellectual property. If We Are Unable to Respond To the Rapid Technological Change in Our Industry Our Products Can Become Obsolete The communications industry is characterized by rapid and significant technological change. Many communication applications have a short cycle. Our future success will depend in large part on our ability to continue to respond to such changes. If we are unable to respond to such changes and/or new or improved competing technology is developed, our technology may be rendered non-competitive. In the event that we are unable to respond to these changes, our ability to raise capital to carry out our business plan may be severely restricted. In addition our profitability may decrease as any existing inventory may need to be sold at a discount. In this event our cash flow and liquidity would also be decreased. Government Regulation Can Adversely Affect Our Ability to Sell our Product Laws and regulations directly applicable to communications, commerce and advertising are becoming more prevalent. In addition, the growth and development of the market for communications industry may prompt calls for more stringent consumer protection laws, both in Canada and abroad, that may impose additional burdens on companies. Recently the United States government mandated wireless number portability for all new cell phones allowing consumers to keep their existing phone numbers when changing carriers. The implementation of wireless number portability rendered several phones obsolete. In the event that a phone model that our unit attaches to is rendered obsolete by regulations such as wireless number portability our sales and inventory values would be adversely affected. In addition to the extent that regulatory bodies put restrictions on Voice over Internet Protocol our ability to compete with the major telecommunication companies would be effected. The result would be decreased profitability which may adversely affect our share price. 4 We will need additional funds in order to implement our intended projects and there is no assurance that such funds will be available as, if and when needed. Cash flow used in operations for the fiscal years ended December 31, 2005, 2004, and 2003 were $(945,193), $(892,832) and $(809,944) respectively. We have been dependent upon the proceeds of equity and non-equity financing to fund operations. No assurances can be given that our actual cash requirements will not exceed our budget that anticipated revenues will be realized that when needed, lines of credit will be available if necessary or that additional capital will be available to us. We anticipate that over the next twelve months we will need a minimum of $1,500,000 to sustain operations and market our products effectively. Failure to obtain such additional funds on terms and conditions that we deem acceptable may materially and adversely affect our ability to effectively market and distribute our products resulting in decreased revenues which may also result in a decreased share price. The market price of our common shares has been and will in all likelihood, continue to be volatile The market price of our common shares has fluctuated over a wide range and it is likely that the price of our Common Stock will fluctuate in the future. Announcements regarding acquisitions, the status of corporate collaborations, regulatory approvals or other developments by us or our competitors could have a significant impact on the market price of the common shares. Our shares currently trade on OTCC.BB with limited trading. If this market is not sustained or we are unable to satisfy any future trading criteria that may be imposed by the NASD, there may not be any liquidity for our shares. We have recently commenced commercial operations and have generated only limited revenue from the sale of our products to date. These factors could have a negative impact on the liquidity of any investment made in our stock. The value and transferability of our shares may be adversely impacted by the penny stock rules In addition, holders of our common stock in the United States may experience substantial difficulty in selling their securities as a result of the penny stock rules. Our common stock is covered by the penny stock rules, a Securities and Exchange Commission rule that imposes additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors, generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and transaction prior to the sale. Consequently, the rule may affect the ability of broker-dealers to sell our securities and also may affect the ability of purchasers of our stock to sell their shares in the secondary market. It may also cause fewer broker dealers to make a market in our stock. The large number of shares eligible for future sale by existing shareholders may adversely affect the market price for our common shares. Future sales of substantial amounts of common shares in the public market, or the perception that such sales could occur, could adversely affect the market price of the common shares.
